DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed November 19, 2019.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 02/27/2019. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY STRUCTURE HAVING A DAM AND GAP.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2017/0278920 A1).
In regard to claim 1, Park et al. teach a display structure, comprising:  a substrate 101; a dam D disposed on the substrate 101; a first film layer 312 disposed on the substrate 101 and covering the dam D; a second film layer 232 disposed on the substrate 101, a first gap located between the second film layer 232 and the dam D; and a third film layer 316 disposed on the substrate 101, the first film layer 312, and the second film layer 232, wherein when the third film layer 316 is disposed on the first film layer 312 and the second film layer 232, the third film layer  316 is in contact with the first film layer 312 at the first gap, and a material of the first film layer 312 is different from a material of the second film layer 232 (Figure 11, pages 3-8, paragraphs [0057]-[0147]). 
In regard to claim 6, Park et al. teach a light-emitting area disposed on the substrate 101, wherein the second film layer 232covers the light-emitting area and extends toward the dam D, and the first gap is defined between the second film layer 232 and the dam D; and wherein the first film layer 312 covers the dam D and extends toward the light-emitting area, and a portion of the first film layer 312 fills into the first gap and continues to extend and cover on the second film layer 232 (Figure 11, pages 3-8, paragraphs [0057]-[0147]).
Allowable Subject Matter
Claims 2-3, 5, 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 4 is objected to as being dependent upon objected claim 3.

Claims 8-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the independent claims, such as the configuration of elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display structures:
Jun et al. (US 10,866,663 B2)		Kim et al. (US 2018/0033830 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
January 4, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822